DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is no longer objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23-26, 29-30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1) in view of BARBER (US 6398199 B1).
As to claim 19, NORDQVIST teaches a pocket spring core, comprising: a plurality of pocketed spring elements, each of the plurality of pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), and a frame element enclosing an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.) , wherein the frame element is glued (Page 4, Lines 5-9 teaches that the frame strips (8) are joined to the peripheral edges of the pockets by gluing.) wherein the frame element is glued to the several pockets using an adhesive selected from a group comprising: - a hot melt adhesive, - a polyurethane adhesive, and - an epoxy lime adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST does not teach a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements, wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element, wherein the sheet layer is glued to the disk shaped bases of the at least some of the plurality of pocketed spring elements and to the frame element.
However, BARBER teaches a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements (Figures 10-13 teach a frame member (30) around the periphery of the pocket springs (70) and a cover layer (350) positioned between the two.), wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape. NORDQVIST already teaches a frame element glued to the fabric at the peripheral edges of the spring assembly, as stated in the rejection above.  The incorporation of the sheet of BARBER to the invention of NORDQVIST is interpreted as placing the sheet between the glued frame elements and spring pockets.), wherein the sheet layer is glued to the disk shaped bases of the at least some of the plurality of pocketed spring elements and to the frame element. (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape.)
One of ordinary skill would have been motivated to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST in order to aid in the stabilization of the coil springs. (See BARBER Col. 5, Lines 5-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 23, NORDQVIST in view of BARBER teaches the pocket spring core of claim 19, wherein each pocket of the several pockets has a cylindrical shape, wherein the sheet layer is glued to a disk shaped base of each pocket of the several pockets. (BARBER (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70). Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape.)

As to claim 24, NORDQVIST in view of BARBER teaches the pocket spring core of claim 19, wherein each pocket of the several pockets has a cylindrical shape, wherein the sheet layer is glued to a disk shaped region of each pocket of the several pockets. (BARBER (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70). Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape.)

As to claim 25, NORDQVIST in view of BARBER teaches the pocket spring core of claim 24, wherein the frame element enclosing the arrangement of the plurality of pocketed spring elements along a circumference of the arrangement is glued to the sheet layer with an unbroken glue line. (NORDQVIST Figure 2 teaches the frame element (7) that is glued to the peripheral portion of the pockets (4). BARBER, Col. 4, Line 62 – Col. 5, Line 16 teaches when gluing the outer support area (the securing sheet) of the pocket spring core, it is known to use an unbroken line (as claimed) or a broken line (as in NORDQVIST).)

As to claim 26, NORDQVIST in view of BARBER teaches the pocket spring core of claim 24, wherein pocket spring core of claim 24, wherein the frame element is glued to the sheet layer at distinct contact points only. (NORDQVIST Figure 2 teaches the frame element (7) that is glued to the peripheral portion of the pockets (4) using distinct contact points only. BARBER, Col. 4, Line 62 – Col. 5, Line 16 teaches when gluing the outer support area (the securing sheet) of the pocket spring core, it is known to use an unbroken line (as claimed) or a broken line (as in NORDQVIST).)

As to claim 29, NORDQVIST in view of BARBER teaches the pocket spring core of claim 19, wherein the frame element has a cross section comprising at least one of a group comprising: - a quadratic cross section, - a rectangular cross section, - a triangular cross section, - a trapezium cross section, - a polygonal cross section, - a circular cross section, - an ellipse cross section, and - an oval cross section. (NORDQVIST Figures 3-4 teach that the frame element can have a cross section that is a circular cross section, or a rectangular cross section.)

As to claim 30, NORDQVIST in view of BARBER teaches the pocket spring core of claim 19, further comprising a cover sheet arranged along the frame element having a width larger than a width of the frame element. (BARBER, Figure 7 shows that a sheet of padding (96) is placed over the pocketed spring core.  This padding is interpreted as a “cover sheet” in that it will cover the frame element of the combined pocketed spring core of NORDQVIST and BARBER when assembled.)

As to claim 33, NORDQVIST in view of BARBER teaches the pocket spring core of claim 19 that is used in a bedding or seating product. (NORDQVIST, Page 3 Lines 5-10 teach that the pocket spring core of NORDQVIST is used for a mattress, bed or sofa.)

As to claim 34, NORDQVIST teaches a method of manufacturing a pocket spring core, the method comprising: providing a plurality of pocketed spring elements, each of the plurality of the pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), positioning a frame element such that the frame element encloses an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.  Page 4, Lines 1-9 teach the frame strip is placed, by a means, in contact with an upper and lower peripheral portion of the pockets (4).), and gluing the frame element to the at least some of the plurality of pocketed spring elements (Page 4, Lines 5-10 teach the gluing of the frame to the upper and lower peripheral edges of the pockets.) using an adhesive selected from a group comprising: - a hot melt adhesive, - a polyurethane adhesive, and - an epoxy lime adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST does not teach arranging a sheet layer between the frame element and at least some of the plurality of pocketed spring elements, wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element.
However, BARBER teaches a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements (Figures 10-13 teach a frame member (30) around the periphery of the pocket springs (70) and a cover layer (350) positioned between the two.), wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape. NORDQVIST already teaches a frame element glued to the fabric at the peripheral edges of the spring assembly, as stated in the rejection above.  The incorporation of the sheet of BARBER to the invention of NORDQVIST is interpreted as placing the sheet between the glued frame elements and spring pockets.), wherein the sheet layer is glued to the disk shaped bases of the at least some of the plurality of pocketed spring elements and to the frame element. (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape.  When applied to the pocket spring core of NORDQVIST, the frame of NORDQVIST will be glued to at least some of the pocket spring elements through its glued relationship with the sheet layer of BARBER.)
One of ordinary skill would have been motivated to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST in order to aid in the stabilization of the coil springs. (See BARBER Col. 5, Lines 5-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 35, NORDQVIST in view of BARBER teaches the method of claim 34, wherein the method is carried out to manufacture the pocket spring core. (Page 1, Lines 5-10 teaches the invention is carried out in order to create a spring pocket section for a bed.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1) in view of BARBER (US 6398199 B1), as applied in claim 19, in view of STUMPF (US 4578834 A).
As to claim 20, NORDQVIST in view of BARBER teaches pocket spring core of claim 19 wherein a hot melt adhesive is used. (NORDQVIST Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST in view of BARBER does not disclose that the hot melt adhesive is based on at least one of a group comprising: - polymer components including polyolefins, - linear low density polyethylene, - ethylene based semi-crystalline polymers, - isotactic polypropylene, - propylene based polymers, - styrene block copolymers, - ethylene ethyl acrylate copolymers, - polyamides, - polyesters, and - polyurethane reactive adhesives.
However, STUMPF teaches a hot melt adhesive used for upholstery making that contains polyamides. (Col. 3, Lines 50-52)
One of ordinary skill would have been motivated to substitute the known hot melt polyamide adhesive of STUMPF for the hot melt of NORDQVIST in order to provide an adhesive connection that is odorless and has sufficient “open” time to allow the joining to be completed, but not long enough to hinder the manufacturing operation. (STUMPF Col. 3, Lines 39-47)  NORDQVIST Page 2, Lines 5-6 teaches that the motivations of the invention are to manufacture the assemblies rapidly and efficiently, such that the incorporation of STUMPF’s hot melt would be advantageous for its drying speed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hot melt polyamide adhesive of STUMPF for the hot melt of NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1) in view of BARBER (US 6398199 B1) and BURCKHARDT (US 20070129522 A1), further in view of WEMPE (US 20030121103 A1).
As to claim 19, NORDQVIST teaches a pocket spring core, comprising: a plurality of pocketed spring elements, each of the plurality of pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), and a frame element enclosing an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.) , wherein the frame element is glued (Page 4, Lines 5-9 teaches that the frame strips (8) are joined to the peripheral edges of the pockets by gluing.) wherein the frame element is glued to the several pockets using an adhesive selected from a group comprising: - a hot melt adhesive, - a polyurethane adhesive, and - an epoxy lime adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST does not teach a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements, wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element, wherein the sheet layer is glued to the disk shaped bases of the at least some of the plurality of pocketed spring elements and to the frame element.
However, BARBER teaches a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements (Figures 10-13 teach a frame member (30) around the periphery of the pocket springs (70) and a cover layer (350) positioned between the two.), wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape. NORDQVIST already teaches a frame element glued to the fabric at the peripheral edges of the spring assembly, as stated in the rejection above.  The incorporation of the sheet of BARBER to the invention of NORDQVIST is interpreted as placing the sheet between the glued frame elements and spring pockets.), wherein the sheet layer is glued to the disk shaped bases of the at least some of the plurality of pocketed spring elements and to the frame element. (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape.)
One of ordinary skill would have been motivated to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST in order to aid in the stabilization of the coil springs. (See BARBER Col. 5, Lines 5-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
NORDQVIST does not explicitly disclose a polyurethane adhesive.
However, BURCKHARDT teaches the use polyurethane as an adhesive. (¶0034 teaches the invention pertains to a two part polyurethane adhesive)
Further, WEMPE teaches that these types of adhesives are known to be used in the upholstery field. (¶0043 teaches the use of a polyurethane adhesive for a seat cushion application.)
One of ordinary skill would have been motivated to substitute the known polyurethane adhesive of BURCKHARDT for the adhesive of NORDQVIST in order to use an adhesive that has a long working time, rapid and bubble free curing, good adhesion, and only slight odor generation during the cure. (BURCKHARDT ¶0014)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known polyurethane adhesive of BURCKHARDT for the adhesive of NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 21, NORDQVIST in view of BARBER, BURCKHARDT and WEMPE teaches the pocket spring core of claim 19, wherein the polyurethane adhesive comprises a polyurethane adhesion based on isocyanate and polyolen. (BURCKHARDT, ¶0034 teaches the polyurethane adhesive contains isocyanate and a polyol.  Applicants specification Page 3 Lines 30-31 equate a polyolen and polyol for the composition of the adhesive.)

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  NORDQVIST (WO1996035355A1) in view of BARBER (US 6398199 B1), further in view of EAGLE (CN 1328307 C).
As to claim 19, NORDQVIST teaches a pocket spring core, comprising: a plurality of pocketed spring elements, each of the plurality of pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), and a frame element enclosing an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.) , wherein the frame element is glued (Page 4, Lines 5-9 teaches that the frame strips (8) are joined to the peripheral edges of the pockets by gluing.) wherein the frame element is glued to the several pockets using an adhesive selected from a group comprising: - a hot melt adhesive, - a polyurethane adhesive, and - an epoxy lime adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST does not teach a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements, wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element, wherein the sheet layer is glued to the disk shaped bases of the at least some of the plurality of pocketed spring elements and to the frame element.
However, BARBER teaches a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements (Figures 10-13 teach a frame member (30) around the periphery of the pocket springs (70) and a cover layer (350) positioned between the two.), wherein one surface of the sheet layer is glued to disk shaped bases of the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape. NORDQVIST already teaches a frame element glued to the fabric at the peripheral edges of the spring assembly, as stated in the rejection above.  The incorporation of the sheet of BARBER to the invention of NORDQVIST is interpreted as placing the sheet between the glued frame elements and spring pockets.), wherein the sheet layer is glued to the disk shaped bases of the at least some of the plurality of pocketed spring elements and to the frame element. (Col. 4, Line 62 – Col. 5, Line 16 teaches the securing sheets are glued with hot melt adhesive to the top and bottom surface of the pockets (70).  Figure 11 shows the pockets (70) have a cylindrical shape, and thus the base is interpreted as a disk shape.)
One of ordinary skill would have been motivated to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST in order to aid in the stabilization of the coil springs. (See BARBER Col. 5, Lines 5-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the securing sheet of BARBER to the pocketed spring assembly of NORDQVIST because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
NORDQVIST does not explicitly disclose an epoxy lime adhesive.
However, EAGLE teaches an epoxy lime adhesive that is used to join a foam member to a frame member. (Page 1, Paragraph 2 “The present invention…” states that the epoxy adhesive is for attaching a foam insert to a metallic object, and later says that the metallic object is a frame member for a vehicle.  On Page 4 of the translation, the final paragraph states that the filler for the epoxy can be a lime carbonate.)
One of ordinary skill would have been motivated to substitute the known epoxy lime adhesive of EAGLE for the adhesive in NORDQVIST in order to use an adhesive that is expandable (to fill the space between the frame and spring pockets of NORDQVIST) that produces an optimum chemical adhesion and improved wearing quality (EAGLE, Page 1, Paragraph 3 “Therefore the progress….”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known epoxy lime adhesive of EAGLE for the adhesive in NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 22, NORDQVIST in view of BARBER and EAGLE teaches the pocket spring core of claim 19, wherein the epoxy lime adhesive comprises a two-component epoxy glue. (EAGLE, On page 1 the final paragraph states that the composition includes an epoxy resin with a filler, which is interpreted as a two-component composition.)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1) in view of BARBER (US 6398199 B1), as applied in claim 19, in view of MOSSBECK (US 20110197367 A1).
As to claim 27, NORDQVIST in view of BARBER teaches the pocket spring core of claim 19, wherein each pocket of the several pockets is made of fabric. (Page 3, Lines 19-21)
NORDQVIST in view of BARBER does not disclose that the fabric is made by at least one of spunbonding and needlepunching.
However, MOSSBECK teaches the use of spun bonded fabric for the pocketed springs. (¶0008 teaches the use of spun bonded fabric for the pockets.)
One of ordinary skill would have been motivated to substitute the known spun bonded fabric of MOSSBECK for the fabric of NORDQVIST in order to use a fabric that has a low air permeability (MOSSBECK ¶0007) to provide a seating or bedding item that has a luxury feel that also avoids the negative heat retention characteristics of a latex pad. (MOSSBECK ¶0005)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known spun bonded fabric of MOSSBECK for the fabric of NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over  NORDQVIST (WO1996035355A1) in view of BARBER (US 6398199 B1), as applied in claim 19, in view of FRAME (US 20110191962 A1).
As to claim 28, NORDQVIST in view of BARBER teaches the pocket spring core of claim 19, wherein frame elements surround the spring core. (See Figure 1)
NORDQVIST in view of BARBER does not disclose the frame element comprises a plurality of straight sections coupled to each other, so that each of the plurality of straight sections extends along a respective side of the arrangement of the plurality of pocketed spring elements.
However, FRAME teaches a frame element for a cushion arrangement that comprises a plurality of straight sections coupled to each other, so that each of the plurality of straight sections extends along a respective side of the arrangement of the plurality of pocketed spring elements. (Figure 4 teaches a frame (24) that surrounds coils (32).  ¶0016 states that the border (24) can comprise a number of individual members that are combined to form the encapsulating frame shape.)
FRAME also discloses in ¶0016 that the border can be one piece (as in NORDQVIST, or a number of pieces.
One of ordinary skill in the art would have been motivated to substitute the known multi piece border of FRAME for the single piece border of NORDQVIST as both borders are shown in FRAME of achieving the same result of housing the coils, while the multi piece frame can provide greater versatility for differently shaped coil assemblies.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known multi piece border of FRAME for the single piece border of NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over  NORDQVIST (WO1996035355A1) in view of BARBER (US 6398199 B1), as applied in claim 34, in view of DIMARCO (US 20160066702 A1).
As to claim 36, NORDQVIST in view of BARBER teaches the method of claim 34, wherein at least the steps of positioning and gluing are performed. (Page 4, Lines 1-10 teach the positioning and gluing occurs via a means, but does not disclose the means.)
NORDQVIST in view of BARBER does not disclose that the steps are performed automatically by a manufacturing machine.
However, DIMARCO teaches steps of positioning and gluing are performed automatically by a manufacturing machine. (Figures 3-8 teach the positioning of a core (60) in a frame (62) for gluing. ¶0033-0037 describe the process where glue is applied to the bucket (62), interpreted as the analogous frame, and positioning of the frame and core occurs.)
One of ordinary skill would have been motivated to apply the known automated gluing and positioning technique of DIMARCO to the positioning and gluing method of NORDQVIST in order to automate the process to reduce workload on the worker and increase efficiency of the process.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known automated gluing and positioning technique of DIMARCO to the positioning and gluing method of NORDQVIST because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 13 April 2022, with respect to the rejection of claims 19 and 34 have been fully considered and are persuasive.  The rejection of claims 19 and 34 (as well as their dependents) has been withdrawn. 
Applicant’s amendment to the independent claims has overcome the rejections.
However, a new rejection is presented using BARBER (US 6398199 B1) to teach the limitations regarding the sheet layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US20050251920A1 teaches frames that pass around the top and bottom of a pocketed spring arrangement. (Figure 2) 
US20130174344A1 teaches the use of a hot melt adhesive. (¶0035)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 May 2022